NOTE: This order is nonprecedential.


  mtniteb ~tate~ (!Court of ~eaI~
       for !be jfeberaI (!Circuit

             AMBASE CORPORATION
          AND CARTERET BANCORP, INC.,
              Plaintiffs-Cross Appellants,
                          AND
FEDERAL DEPOSIT INSURANCE CORPORATION,
          Plaintiff-Cross Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellant.


                 2012-5047, -5048, -5049


   Appeals from the United States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Loren A.
Smith.


                     ON MOTION


                       ORDER
    The parties move to dismiss these appeals due to set-
tlement.
   Upon consideration thereof,
AMBASE CORP v. US                                        2


      IT Is ORDERED THAT:
   (1) The motion is granted.         The appeals are dis-
missed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      NOV 092012                       /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Charles J. Cooper, Esq.                                   couRf~Ifl~PeALS
                                                         u.s.THE fEDERAL CIRCUITfOR
    John M. Dorsey, III, Esq.
    Jeanne E. Davidson, Esq.                                  NOV U92012
s21                                                               JAN HORBALY
                       NO_V_O_9_2_01_2__
Issued As A Mandate: _ _                                             ClERK